United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 11-1206
Issued: January 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 21, 2011 appellant filed a timely appeal from a March 28, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) concerning her schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than one percent impairment of her left upper
extremity, for which she received a schedule award.
FACTUAL HISTORY
On September 8, 2003 appellant, then a 39-year-old letter carrier, was injured when a
cluster box door came down on her left index, middle and ring fingers. OWCP accepted the
claim for closed fracture of the left three fingers and subsequently accepted the condition of left
1

5 U.S.C. §§ 8101–8193.

trigger finger. On February 7, 2006 appellant underwent left ring finger Al pulley (trigger
finger) release. She received appropriate compensation benefits.
On October 25, 2006 appellant requested a schedule award. In a March 31, 2008 report,
Dr. Keith A. Glowacki, a Board-certified hand specialist, stated that she reached maximum
medical improvement one year post left ring finger trigger release of February 7, 2006. Under
the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides), he opined that appellant had 10 percent upper extremity
impairment due to loss of grip strength. Dr. Glowacki also stated that there was a loss of
extension in the last five degrees at the metatarsophalangeal (MP) joint of her ring finger.
On February 20, 2009 an OWCP medical adviser reviewed the medical evidence and
considered appellant’s impairment. Under Figure 16-5, page 464 of the fifth edition of the
A.M.A., Guides, the medical adviser found Dr. Glowacki’s determination that a loss of the
terminal five degrees of extension of the MP joint of the ring finger equated to two percent
impairment of the ring finger. Under Table 16-1 and Table 16-2, page 438-39, he found two
percent impairment of the ring finger resulted in zero percent hand and upper extremity
impairment. The medical adviser found, however, that the 10 percent grip strength loss reported
by Dr. Glowacki resulted in 10 percent upper extremity impairment under Table 16-2, page 439.
OWCP subsequently asked its medical adviser to utilize the sixth edition of the A.M.A.,
Guides in determining an impairment rating. On December 10, 2009 an OWCP medical adviser
noted that appellant was still symptomatic from the trigger finger release. Under Table 15-2,
page 392, the medical adviser stated that the trigger finger resulted in six percent digit
impairment which equaled one percent arm impairment under Table 15-12, page 421. He
advised maximum medical improvement was reached on February 7, 2007, one year after
surgery.
By decision dated November 10, 2010, OWCP awarded one percent impairment to the
left upper extremity. The award ran 3.12 weeks for the period February 17 to March 10, 2007.
On December 20, 2010 appellant requested reconsideration. She contended that her
schedule award should have been based on the fifth edition as her paperwork was already in the
system. In a December 13, 2010 report, Dr. Glowacki opined that appellant had eight percent
loss of her left ring finger based on class 1 impairment under the sixth edition of the A.M.A.,
Guides.
By decision dated March 28, 2011, OWCP denied modification of its previous decision.
LEGAL PRECEDENT
The schedule award provision of FECA provides for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a matter which rests in the sound
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all

2

claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.2 Schedule award decisions issued
between February 1, 2001 and April 30, 2009 utilize the fifth edition of the A.M.A., Guides.3
Effective May 1, 2009, OWCP adopted the sixth edition of the A.M.A., Guides,4 published in
2008, as the appropriate edition for all awards issued after that date.5
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).6 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).7 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.8
ANALYSIS
OWCP accepted that appellant sustained a fracture of three left fingers (index, middle
and ring) and a left trigger ring finger, for which she underwent a trigger release on
February 7, 2006. By decision dated November 10, 2010, it granted her a schedule award for
one percent left upper extremity impairment. By decision dated March 28, 2011, OWCP denied
modification of its prior award, finding that appellant was not entitled to any additional schedule
award.
Initially, the Board notes that OWCP properly based appellant’s schedule award on the
sixth edition of the A.M.A., Guides. The proper edition of the A.M.A., Guides is not determined
by the date of maximum medical improvement or when the schedule award claim is filed. As
noted, the sixth edition applies to all schedule award decisions issued after May 1, 2009.9
Appellant’s schedule award decision was issued November 10, 2010, after the date of the sixth

2

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

4

FECA Bulletin No. 09-03 (issued March 15, 2009).

5

Federal (FECA) Procedure Manual, supra note 3, Exhibit 1 (January 9, 2010).

6

A.M.A., Guides (6th ed. 2008), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
7

A.M.A., Guides 494-531 (6th ed. 2008).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
9

See supra notes 4-5.

3

edition of the A.M.A., Guides. Thus, OWCP properly based appellant’s schedule award on the
sixth edition of the A.M.A., Guides.
In his March 31, 2008 report, Dr. Glowacki found that appellant had 10 percent left arm
impairment due to loss of grip strength under the fifth edition of the A.M.A., Guides. As the
sixth edition of the A.M.A., Guides became applicable beginning May 1, 2009, his impairment
rating under the fifth edition of the A.M.A., Guides, was insufficient to establish her
impairment.10 OWCP properly referred appellant’s case to its medical adviser for an impairment
rating pursuant to the sixth edition of the A.M.A., Guides.11 It may follow the advice of its
medical adviser or consultant where he or she has properly applied the A.M.A., Guides.
An OWCP medical adviser reviewed Dr. Glowacki’s March 31, 2008 report under the
sixth edition of the A.M.A., Guides and determined that under Table 15-2, page 392, the
symptomatic trigger ring finger resulted in a class 1 or six percent digit impairment. The
medical adviser also used Table 15-12, page 432 to convert the six percent digit impairment from
the ring finger to one percent upper extremity impairment. He did not explain, however, how he
determined impairment under Table 15-2. The sixth edition of the A.M.A., Guides provides a
diagnosis-based method of evaluation. It requires identifying the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on (GMFH),
(GMPE) and (GMCS).12 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX)
+ (GMC - CDX). OWCP’s medical adviser identified only the table used without providing any
explanation of the diagnosis category, class rating or evaluation of the grade modifiers. As
discussed, grade modifiers should be considered for functional history, physical examination and
clinical studies and these grade modifiers can change the extent of a given impairment rating.13
The medical adviser did not explain how he considered grade modifiers in finding impairment
under Table 15-2. Consequently, the Board finds that the opinion of OWCP’s medical adviser is
of limited probative value.
The case is remanded for an appropriate examination under the sixth edition. Following
this and such further development as OWCP deems necessary, it should issue an appropriate
de novo merit decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

10

While Dr. Glowacki, on December 13, 2010, subsequently found impairment of eight percent under the sixth
edition of the A.M.A., Guides, his report is of diminished probative value as he did not explain how he determined
this rating based on the A.M.A., Guides. See Carl J. Cleary, 57 ECAB 563, 568 n.14 (2006) (an opinion which is
not based upon the standards adopted by OWCP as appropriate for evaluating schedule losses is of little probative
value in determining the extent of a claimant’s impairment).
11

R.V., Docket No. 10-1827 (issued April 1, 2011).

12

Supra note 7.

13

T.T., Docket No. 10-880 (issued November 9, 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the March 28, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: January 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

